Matter of Ward v City of New York (2016 NY Slip Op 03252)





Matter of Ward v City of New York


2016 NY Slip Op 03252


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


100341/12 -959 958 957

[*1]In re Elaine Ward, Petitioner-Appellant,
vThe City of New York, et al., Respondents-Respondents.


Elaine D. Ward, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Richard Dearing of counsel), for respondents.

Order, Supreme Court, New York County (Donna M. Mills, J.), entered December 12, 2014, which denied petitioner's motion for leave to renew her motion to compel enforcement of an order of this Court, unanimously affirmed, without costs. Order, same court and Justice, entered April 20, 2015, which denied petitioner's motion f957-or a traverse hearing, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 24, 2014, which denied petitioner's motion to compel enforcement of an order of this Court, unanimously dismissed, without costs, as moot.
This proceeding, brought pursuant to CPLR article 78, has been finally determined by an order of the Court of Appeals dismissing the petition (23 NY3d 1046 [2014], rearg denied 24 NY3d 1030 [2014]). Supreme Court correctly found that it lacked authority to overturn the order of the Court of Appeals (see Matter of McKenna v County of Nassau, Off. of County Attorney, 61 NY2d 739 [1984]; Brown v Brown, 169 AD2d 487 [1st Dept 1991]; Maracina v Schirrmeister, 152 AD2d 502 [1st Dept 1989]).
Petitioner's appeal from the order denying her attempt to enforce an order of this Court was rendered moot by the Court of Appeals' reversal of this Court's order (111 AD3d 498 [1st Dept 2013], revd 23 NY3d 1046 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2016
CLERK